137 Nev., Advance Opinion 2.8
                           IN THE SUPREME COURT OF THE STATE OF NEVADA


                    JASON J. BOLDEN, A/K/A JASON                           No. 79715
                    JEROME BOLEN,
                    Appellant,
                    vs.                                                         FILE
                    THE STATE OF NEVADA,
                    Respondent.                                                 JUL 0 8 2021
                                                                              ELI7        BROWN
                                                                           CLE          REME COU

                                                                           EY
                                                                                 IEF DEPUTY CLERK

                                Appeal from a judgment of conviction, pursuant to a jury
                    verdict, of four counts of attempted murder with the use of a deadly weapon;
                    one count of ownership or possession of a firearm by a prohibited person;
                    seven counts of discharging a firearm at or into an occupied structure; and
                    one count of battery with the use of a deadly weapon. Eighth Judicial
                    District Court, Clark County; Richard Scotti, Judge.
                                Affirmed.


                    Law Office of Benjamin Nadig, Chtd., and Benjamin J. Nadig, Las Vegas,
                    for Appellant.

                    Aaron D. Ford, Attorney General, Carson City; Steven B. Wolfson, District
                    Attorney, and John T. Niman, Deputy District Attorney, Clark County,
                    for Respondent.




                    BEFORE THE SUPREME COURT, CADISH, PICKERING, and
                    HERNDON, JJ.




SUPREME COURT
     OP
   NEVADA

( 01 140A                                                           OPINION
                        By the Court, PICKERING, J.:
                                    NRS 173.035(2) operates as a safeguard against the erroneous
                        dismissal of criminal charges by a justice of the peace following a
                        preliminary hearing. The statute allows the State to seek and obtain leave
                        from the district court to proceed against the accused by information filed
                        in district court, upon a showing that the justice court committed egregious
                        error in dismissing the charges. To obtain such leave, the district attorney
                        must file a motion in district court "upon affidavit of any person who has
                        knowledge of the commission of an offense, and who is a competent witness
                        to testify in the case, setting forth the offense and the name of the
                        person . . . charged with the commission thereof." Id.
                                    The principal question presented by this appeal is whether a
                        preliminary hearing transcript can satisfy NRS 173.035(2)s affidavit
                        requirement. We hold that it can and that the district court did not err in
                        granting the State's motion for leave to proceed by information in this case.
                        For these reasons, and because substantial evidence supports the judgment
                        of conviction, we affirm.
                                                                   I.
                                    Appellant Jason Bolden approached brothers Brenton and
                        Bryston Martinez outside of a Las Vegas apartment building. After briefly
                        speaking to Brenton, Bolden fired seven shots, hitting Brenton and the
                        exterior wall of an occupied apartment. Bryston's girlfriend, who lived in
                        the apartment and had a child with Bolden, called 911. The girlfriend
                        identified Bolden as the shooter, and when the police arrived, she gave them
                        a picture of him. The police showed the picture to Brenton, who identified
                        its subject as the shooter. Bryston told the police he saw the shooter and
                        gave them a description that matched Bolden.
SUPREME COURT
       OF
    NEVADA
                                                               2
01 1947A    410015

Sti
 as              eta'                                   11.;
                                     The State filed a criminal complaint against Bolden, and the
                         matter proceeded to preliminary hearing in justice court. Both Brenton and
                         Bryston testified, although Bryston's girlfriend did not. The brothers'
                         preliminary hearing testimony contradicted their statements to the police.
                         Bryston denied having seen the shooter, while Brenton testified that he did
                         not recognize Bolden and could not remember what the shooter looked like.
                         Both brothers testified they had been smoking marijuana and drinking
                         before the shooting. The police officers who interviewed Bryston and
                         Brenton testified about the brothers statements shortly after the shooting
                         in which they described Bolden and identified him as the shooter.
                                     The justice of the peace questioned whether the evidence
                         established that Bolden committed the crimes charged. Noting the
                         inconsistency between the brothers' preliminary hearing testimony and
                         their statements to the police, she found that the brothers lacked credibility.
                         And their testimony about drinking and using drugs the day of the shooting
                         undermined the reliability of their statements to the police, she concluded.
                         For these stated reasons, the justice of the peace found that the evidence
                         did not establish probable cause to believe Bolden was the shooter, and she
                         sua sponte dismissed all charges against him.1
                                     The State filed a motion under NRS 173.035(2), seeking leave
                         to proceed against Bolden by information in district court. The State
                         supported its motion by attaching a copy of the preliminary hearing




                                lAlthough Bolden challenged two of the charges against him in justice
                         court, he acknowledged that "as to most of the charges the State has met
                         [the] slight or marginal [evidence standard] so I'm not going to argue [lack
                         of probable cause] as to those."
   SUPREME COURT
          OF
       NEVADA
                                                                     3
  (01 1947A    44109x.
                          .   •                                              •-•.•
                                                     •.(s.               ,    Tr          •
kiergifia'A.gg.1.14                                          1.1",           1                     -1°1•:24,4:11-
                 transcript from justice court. Bolden did not file an opposition to the States
                 motion, and the district court granted it as unopposed.
                               The matter proceeded to trial in district court. At trial, Brenton
                 identified Bolden as the shooter. Bryston's girlfriend's identification of
                 Bolden in her 911 call and Bryston's description matching Bolden also came
                 into evidence. Ultimately, the jury convicted Bolden of illegal possession of
                 a firearm, battery with the use of a deadly weapon, four counts of attempted
                 murder with the use of a deadly weapon, and seven counts of discharging a
                 firearm at or into an occupied structure. This appeal followed.


                               Bolden argues that the district court erred in allowing the State
                 to proceed by information, because the State based its motion for leave to
                 do so on the preliminary hearing transcript, not the affidavit NRS
                 173.035(2) requires. Relatedly, Bolden argues that the State did not show
                 that the justice court committed egregious error in dismissing the charges
                 against him. Finally, Bolden argues that insufficient evidence supports his
                 conviction.
                                                        A.
                               Bolden failed to oppose the States motion for leave to proceed
                 by information in district court. He thereby forfeited all but plain error
                 review of the order granting the motion. Before this court will correct a
                 forfeited error, "an appellant must demonstrate that: (1) there was an
                 'error', (2) the error is 'plain, meaning that it is clear under current law
                 from a casual inspection of the record; and (3) the error affected the
                 defendant's substantial rights." Jeremias v. State, 134 Nev. 46, 50, 412 P.3d
                 43, 48 (2018). Bolden's claims of error under NRS 173.035(2) potentially
                 affect his substantial rights; this court has reversed a defendant's conviction
                 upon finding that the district court erred in allowing the State to proceed
SUPREME COURT
     OF
   NEVADA
                                                         4
(0) 1947A ma*.


                                                                •
                by information after the justice court dismissed the charges. See, e.g.,
                Parsons v. State, 116 Nev. 928, 938, 10 P.3d 836, 842 (2000); Feole v. State,
                113 Nev. 628, 632, 939 P.2d 1061, 1064 (1997), overruled on other grounds
                by State v. Sixth Judicial Dist. Court (Warren), 114 Nev. 739, 743, 964 P.2d
                48, 50-51 (1998). We therefore undertake plain error review of Bolden's
                challenges to the order granting the States NRS 173.035(2) motion to
                determine whether it involved error and, if so, whether the error was plain.
                Cf. Jeremias, 134 Nev. at 52, 412 P.3d at 49 (holding that this coures review
                of forfeited errors is discretionary and not appropriate where the error
                asserted is trivial or of no consequence).
                                                      1.
                             In interpreting a statutory provision, this court starts with the
                statute's text. See Bigpond v. State, 128 Nev. 108, 114, 270 P.3d 1244, 1248
                (2012). Enacted in 1913 and amended in 1915, the text of NRS 173.035(2)
                has changed little over the years. It provides this:
                            If.. . . upon the preliminary examination the
                            accused has been discharged . . . the district
                            attorney may, upon affidavit of any person who has
                            knowledge of the commission of an offense, and who
                            is a competent witness to testify in the case, setting
                            forth the offense and the name of the person or
                            persons charged with the commission thereof, upon
                            being furnished with the names of the witnesses for
                            the prosecution, by leave of the court first had, file
                            an information, and process must forthwith be
                            issued thereon.

                NRS 173.035(2) (originally enacted as 1913 Nev. Stat., ch. 209, § 9, at 295
                and amended by 1915 Nev. Stat., ch. 17, § 1, at 16).
                            Procedurally, this case tracks NRS 173.035(2) except as to the
                statutes affidavit requirement. The justice court "discharged" Bolden

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) I447A
                  when, after the "preliminary [hearing] examination," it dismissed the
                  charges against him. The district attorney, "by leave of court first had,"
                  proceeded to "file an informatioe against Bolden in district court. The
                  district attorney obtained such leave by motion. But instead of the
                  "affidavit" NRS 173.035(2) references, the State supported its motion by
                  attaching a copy of the preliminary hearing transcript.
                              An affidavit resembles a hearing transcript in that both
                  memorialize a declarant's statement under oath after being sworn to tell
                  the truth. But an affidavit is a "voluntary declaration of facts written down
                  and sworn to by a declarant, usu. before an officer authorized to administer
                  oaths." Affidavit, Black's Law Dictionary (11th ed. 2019); see Affidavit, 1
                  Bouvier's Law Dictionary 158 (Rawle 3d rev. 1914) (defining "affidavit" as
                  "[a] statement or declaration reduced to writing, and sworn or affirmed to
                  before some officer who has authority to administer an oath or affirmation").
                  A hearing transcript, by contrast, reports a witness's oral testimony,
                  whether voluntary or compelled by subpoena. And unlike an affidavit,
                  which the declarant normally reviews and then signs, see Bouvier's, supra
                  ("The deponent must sign the affidavit at the end."), a witness does not sign
                  off on the hearing transcript; rather, the court reporter certifies that the
                  transcript accurately reports what the witness orally said. See NRS 3.360
                  ("The transcript of the official reporter.. . . of any court, duly appointed and
                  sworn, when transcribed and certified as being a correct transcript of the
                  testimony and proceedings in the case, is prima facie evidence of such
                  testimony and proceedings.").
                              Bolden takes a literalist's approach. He argues that, by its plain
                  terms, NRS 173.035(2) requires an affidavit. Because an affidavit and a
                  hearing transcript are two different things, Bolden contends, the district

SUPREME COURT
        OF
      NEVADA
                                                         6
0)   I947A 00).
court should have rejected the State's motion as rogue. Granted, NRS
173.035(2) refers only to an affidavit and does not expressly provide for
affidavit equivalents. Yet, a separate statute, NRS 53.045, allows a court
to consider, in lieu of an affidavit, certain unsworn written declarations. To
qualify as an alternative to an affidavit, such a declaration must recite that
its statements are true and correct and be signed by the declarant under
penalty of perjury. See NRS 53.045; see also MountainView Hosp. v. Eighth
Judicial Dist. Court, 128 Nev. 180, 185-86, 273 P.3d 861, 865 (2012)
(allowing extrinsic evidence to cure a defective jurat). A declaration that
complies with NRS 53.045 can satisfy a separate statute's affidavit
requirement even though the declaration is not sworn as an affidavit, by
definition, would be. See Buckwalter v. Eighth Judicial Dist. Court, 126
Nev. 200, 202, 234 P.3d 920, 921 (2010) (reading NRS 41A.071 and NRS
53.045 harmoniously and holding that, while NRS 41A.071 "imposes an
affidavit requirement," a litigant can meet that requirement "either by
sworn affidavit or unsworn declaration made under penalty of perjury" that
complies with NRS 53.045); State, Dep't of Motor Vehicles v. Bremer, 113
Nev. 805, 811-13, 942 P.2d 145, 149-50 (1997) (concluding in an
administrative matter that an unsworn declaration that complied with NRS
53.045 satisfied a statute requiring affidavits from persons who had
conducted breath analyzer tests).
            The California Supreme Court confronted an analogous
statutory construction issue in Sweetwater Union High School District v.
Gilbane Building Co., 434 P.3d 1152 (2019). At issue in Sweetwater was
California's anti-SLAPP statute, specifically, its provision that, in ruling on
a special motion to dismiss, a court may consider the pleadings and
"supporting and opposing affidavits stating the facts upon which the



                                      7

                            •
liability or defense is based." Cal. Civ. Proc. Code § 425.16(b)(2) (West 2016)
(emphasis added). The question was whether a grand jury transcript could
meet the anti-SLAPP statutes affidavit requirement, and the court held
that it could. Sweetwater, 434 P.3d at 1158-59.
            Like Nevada, California has a statute permitting courts to
accept certain unsworn declarations as affidavit equivalents. Cal. Civ. Proc.
Code § 2015.5 (West 1983); see NRS 53.045. The purpose of these statutes
requiring a sworn statement or declaration under penalty of perjury before
a court may consider a written statement as evidence on a motion is "to
enhance reliability." Sweetwater, 434 P.3d at 1158. "Sworn testimony made
before a grand jury . . . is made under penalty of perjury . . [so] a transcript
of this testimony is the equivalent of a testifying witness's declaration under
penalty of perjury, assuming the authenticity of the transcript can be
established."   Id. at 1159 (citation omitted). Because "[t] he statutory
scheme already permits consideration of [declarations as] affidavit
equivalente and a grand jury transcript is "at least as reliable as an
affidavit or declaration," the Sweetwater court held that the district court
properly considered the grand jury transcript in ruling on the special motion
to dismiss. Id. Given the early stage of the proceedings, an affidavit or
declaration "would have added little to the evidence that the grand jury
transcript provided, and it seemed to the court "doubtful that the
Legislature contemplated dismissal of a potentially meritorious suit for
want of [affidavits or] declarations largely duplicating available evidence."
Id.
            Sweetwater's     approach aligns with Nevada's caselaw
addressing strict v. substantial compliance with statutes. To determine
whether a statutory provision requires "strict compliance or substantial



                                       8
                   compliance, this court looks at the language used and policy and equity
                   consideration? and "examine [sl whether the purpose of the statute . . . can
                   be adequately served in a manner other than by technical compliance."
                   Leyva v. Nat'l Default Servicing Corp., 127 Nev. 470, 476, 255 P.3d 1275,
                   1278 (2011). Given that an unsworn declaration can satisfy a statutes
                   stated affidavit requirement, we see no reason to hold, as Bolden presses us
                   to do, that NRS 173.035(2) requires strict compliance with its affidavit
                   requirement. Instead, we hold that a certified preliminary hearing
                   transcript can—and in this case did—substantially comply with the
                   statutes affidavit requirement.
                               Bolden does not contest that the preliminary hearing transcript
                   was certified or that it accurately reports the witnesses testimony. The
                   witnesses who testified did so under oath. See NRS 50.035(1) (requiring
                   every witness, before testifying, "to declare that he or she will testify
                   truthfully, by oath or affirmation"). Similar to the grand jury transcript in
                   Sweetwater, 434 P.3d at 1159, the preliminary hearing transcript is at least
                   as accurate as a declaration or affidavit would be.
                               Substantively, NRS 173.035(2) requires the State to support its
                   motion with evidence consisting of a written statement from a competent
                   witness with personal knowledge of the crime and who committed it. See
                   NRS 173.035(2) (specifying that the affidavit may be from "any person who
                   has knowledge of the commission of an offense, and who is a competent
                   witness to testify in the case, setting forth the offense and the name of the
                   person or persons charged with the commission thereor); cf. Cipriano v.
                   State, 111 Nev. 534, 540, 894 P.2d 347, 351 (1995) (holding that an affidavit
                   from the prosecutor did not satisfy the statute, since the prosecutor "only
                   had knowledge of the alleged crimes because of his fortuitous presence at

SUPREME COURT
      OF
    NEVADA
                                                        9
eol 1947A soilem
                     the preliminary hearing," rather than personal knowledge of the alleged
                     crimes commission), overruled on other grounds by Warren, 114 Nev. at 743,
                     964 P.2d at 50-51. NRS 173.035(2) does not license the State to present new
                     evidence on motion to the district court that it did not present to the justice
                     court. Warren, 114 Nev. at 741, 964 P.2d at 49. Rather, it "contemplates a
                     safeguard against egregious error by a [justice of the peace] in determining
                     probable cause, not a device to be used by a prosecutor to satisfy deficiencies
                     in evidence at a preliminary examination, through affidavit." Cranford v.
                     Smart, 92 Nev. 89, 91, 545 P.2d 1162, 1163 (1976). The preliminary hearing
                     transcript serves these policies as well as, if not better than, one or more
                     affidavits would. The district court thus did not err, much less plainly err,
                     in considering the States motion for leave to proceed by information as
                     substantially compliant with NRS 173.035(2).
                                                           2.
                                 Bolden next argues that the district court erred in granting the
                     States motion for leave to file an information by affidavit because the
                     justice court properly dismissed the charges against him. The State
                     contends that the justice court improperly based its dismissal on the
                     brothers' purported lack of credibility. It argues that such credibility
                     determinations belong to the trier of fact.
                                 At the preliminary hearing, the justice court's role "is to
                     determine whether there is probable cause to find that the offense has been
                     committed and the defendant has committed it." State v. Justice Court of
                     Las Vegas Twp. , 112 Nev. 803, 806, 919 P.2d 401, 402 (1996); see also NRS
                     171.206 (addressing the role of the justice of the peace in determining
                     probable cause after a preliminary hearing). Thus, "[Ole preliminary
                     hearing is not a trial and the issue of the defendant's guilt or innocence is

SUPREME COURT
      OF
   NEVADA
                                                           10
  1947A    411461D
                   not a matter before the court." Las Vegas Twp., 112 Nev. at 806, 919 P.2d
                   at 402; see also DuFrane v. Sheriff, 88 Nev. 52, 54, 495 P.2d 611, 613 (1972)
                   (recognizing the lower standard of proof needed to establish probable cause
                   at a preliminary hearing versus the beyond-a-reasonable-doubt standard
                   that must be met at trial). Slight, or even marginal, evidence can support
                   a probable cause finding. Sheriff v. Potter, 99 Nev. 389, 391, 663 P.2d 350,
                   352 (1983).
                                 If the justice court dismisses criminal charges for lack of
                   probable cause, the district court may permit the State to file an information
                   if the district court finds that the justice court committed egregious error.
                   Warren, 114 Nev. at 741-42, 964 P.2d at 49. Egregious error occurs when
                   the justice of the peace "commits plain error that affects the outcome of the
                   proceedings." Moultrie v. State, 131 Nev. 924, 930, 364 P.3d 606, 611 (Ct.
                   App. 2015).
                                 Citing Wrenn v. Sheriff, 87 Nev. 85, 482 P.2d 289 (1971), Bolden
                   argues that the justice court is permitted to weigh witness credibility at a
                   preliminary hearing. But this argument overreads Wrenn. What Wrenn
                   holds is that "if an inference of criminal agency can be drawn from the
                   evidence it is proper for the [justice of the peace] to draw it, thereby leaving
                   to the jury at the trial the ultimate determination of which of the witnesses
                   are more credible." Id. at 87, 482 P.2d at 290. Thus, Wrenn implicitly
                   recognizes the slight-or-marginal-evidence standard and does not license
                   the justice court to dismiss charges based on conflicting evidence where the
                   evidence permits the finder of fact to draw "an inference of criminal agency."
                   Id.; see also Miner v. Lamb, 86 Nev. 54, 58, 464 P.2d 451, 453 (1970)
                   (concluding that an inference of criminal agency, despite an "equally
                   plausible" noncriminal inference, was sufficient to establish probable

SUPREME    Couar
      OF
    NEVADA
                                                          11
(0) 1947A asiOrD


                                            -,•••
                                                    e!'
                     cause); Bryant v. Sheriff, 86 Nev. 622, 624, 472 P.2d 345, 346 (1970) (holding
                     that, in the face of conflicting evidence, the justice of the peace should draw
                     an inference of criminal agency if the evidence supports it).
                                 In this case, despite the credibility issues that troubled the
                     justice court, the State satisfied its burden of demonstrating probable cause
                     at the preliminary hearing. A picture of Bolden given to police when they
                     arrived on scene was entered into evidence, and an officer testified that
                     Brenton confirmed that the person in the picture was the shooter. A police
                     detective and Bryston also testified to the description of the shooter Bryston
                     gave on the scene, with the detective confirming that the description
                     matched Bolden. The justice court committed egregious error in sua sponte
                     determining that this evidence did not adequately demonstrate probable
                     cause to believe Bolden committed the crime charged, thereby preventing a
                     jury from making the ultimate credibility determination at trial.          See
                     Wrenn, 87 Nev. at 87, 482 P.2d at 290. The district court correctly granted
                     the States motion for leave to proceed by information filed in district court.
                                                           B.
                                 Bolden's final argument is that insufficient evidence supports
                     his convictions because Brenton's failure to identify him as the shooter at
                     the preliminary hearing made Brenton's trial identification of Bolden
                     incredible. We "view [ ] the evidence in the light most favorable to the
                     prosecution" to determine whether "any rational trier of fact could have
                     found the essential elements of the crime beyond a reasonable doubt."
                     McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992) (quoting Jackson
                     v. Virginia, 443 U.S. 307, 319 (1979)). Brenton explained at trial that he
                     lied at the preliminary hearing because he did not want to aid in the



SUPREME COURT
        Of
     NEVADA
                                                           12
(Ok 1)47A    4,0*.
investigation but later decided to "deal with the situation" after receiving
numerous subpoenas. And other evidence identified Bolden as the
perpetrator, including Bryston's girlfriend's 911 call and Brenton's photo
identification, both made shortly after the shooting. "[I]t is the jury's
function, not that of the court, to assess the weight of the evidence and
determine the credibility of witnesses."            Id.      Based on the evidence
presented, a rational juror could have found beyond a reasonable doubt that
Bolden was the perpetrator.


             The State's motion for leave to proceed by information in
district court substantially complied with NRS 173.035(2) and
demonstrated that the justice court committed egregious error in dismissing
the charges against Bolden. Further, substantial evidence supports the
jury's verdict. We therefore affirm.




We concur:


                               J.
Cadish


                               J.
Herndon




                                       13
                         yr                 er—t,     t. •     •.